
	
		I
		111th CONGRESS
		2d Session
		H. R. 6185
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. McCaul introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 122 North Holderrieth Boulevard in Tomball, Texas, as the
		  Tomball Veterans Post Office.
	
	
		1.Tomball Veterans Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 122 North Holderrieth Boulevard in Tomball, Texas, shall be
			 known and designated as the Tomball Veterans Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Tomball
			 Veterans Post Office.
			
